            Case 4:20-cv-01050-LPR Document 7 Filed 04/16/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION


COREE McGAUGH                                                                        PLAINTIFF


v.                                 No: 4:20-cv-01050-LPR-PSH


BILL GILKY                                                                         DEFENDANT


                                               ORDER

       The Court has reviewed the Proposed Findings and Recommendation submitted by United

States Magistrate Judge Patricia S. Harris. (Doc. 6). No objections have been filed. After a careful

and de novo review of the Proposed Findings and Recommendation as well as the record, the Court

concludes that the Proposed Findings and Recommendation should be, and hereby is, approved

and adopted in its entirety as this Court’s findings in all respects.

       IT IS THEREFORE ORDERED THAT:

       1.      McGaugh’s claims are dismissed without prejudice for failure to state a claim upon

which relief may be granted.

       2.      Dismissal of this action counts as a “strike” within the meaning of 28 U.S.C. §

1915(g).

       3.      The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal from the order adopting this recommendation or the accompanying judgment would not be

taken in good faith.
  Case 4:20-cv-01050-LPR Document 7 Filed 04/16/21 Page 2 of 2




IT IS SO ORDERED this 16th day of April 2021.



                                        ________________________________
                                        LEE P. RUDOFSKY
                                        UNITED STATES DISTRICT JUDGE
